t c memo united_states tax_court mohammad najafpir petitioner v commissioner of internal revenue respondent docket no filed date mohammad najafpir pro_se cameron w carr thomas r mackinson and joseph e nagy for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined deficiencies additions to tax and penalties with respect to petitioner’s and federal_income_tax as follows year deficiency dollar_figure big_number big_number addition_to_tax sec_6651 dollar_figure dollar_figure --- accuracy-related_penalty sec_6662 dollar_figure dollar_figure --- after concessions the issues for decision are whether petitioner received and failed to report gross_receipts for tax years and is entitled to a deduction for schedule c home_office expenses for tax years and is liable for additions to tax pursuant to sec_6651 for tax years and and is liable for sec_6662 penalties for tax years and respondent conceded several expense deductions claimed on schedule c profit or loss from business totaling dollar_figure and dollar_figure for and respectively respondent also conceded that a bank deposit of dollar_figure is nontaxable and that petitioner is entitled to self-employment_tax deductions for the years at issue in amounts to be determined computationally petitioner conceded schedule c expense deductions totaling dollar_figure dollar_figure and dollar_figure for and respectively for petitioner also conceded unreported taxable interest of dollar_figure and the earned_income_tax_credit petitioner further conceded his liability for self-employment_tax for the years at issue in amounts to be determined computationally unless otherwise indicated all section references are to the internal_revenue_code code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found the stipulation of settled issues the stipulation of facts and the attached exhibits are incorporated by this reference petitioner resided in california when he filed his petition i unreported income petitioner owned aa smog check aa a smog inspection station in burlingame california he established aa in as a sole_proprietorship during the years at issue aa was a test-only smog check station petitioner was legally restricted to performing smog inspections and other minor maintenance work such as oil changes this additional maintenance work accounted for only of aa ’s business the state of california uses a subcontractor sgs testcom to issue smog test certificates and submit electronic smog test information to the state petitioner must purchase smog test certificates from sgs testcom in batches of and the proceeds are remitted to the state of california sgs testcom provides invoices and billing statements to its smog test station customers detailing how many smog checks were performed each month the state does not regulate the amount charged for smog checks the inspecting facilities can set their own rates petitioner charged between dollar_figure and dollar_figure he did not have a general ledger or profit or loss statement for aa petitioner determined aa ’s gross_receipts using customer invoices which he did not enter into evidence petitioner had two active business checking accounts during and but he had no personal accounts petitioner used these accounts in connection with aa ’s business he deposited aa ’s receipts into these accounts and used them to pay aa ’s expenses in addition to these bank accounts petitioner kept a cash hoard that was approximately dollar_figure at the beginning of this hoard consisted of money petitioner had saved from the time he wa sec_15 in addition to funds from the sale of his previous business petitioner kept his cash hoard because he was concerned about the banking crisis in in he redeposited his funds into his business account ii home_office expense deduction petitioner lived in a one-bedroom apartment four doors down the street from aa his rent of dollar_figure per month entitled him to the use of his apartment as well as shared laundry facilities and one-half of a shared two-car garage that was attached to the apartment building petitioner did not park his car in the garage but instead used the space as business storage as an owner of a smog check business petitioner is required by the state of california to keep certain invoices and records regarding smog checks for at least three years invoices must be kept on location for purposes of immediate inspection aa had no formal office or storage space and burlingame area real_estate was expensive given the proximity and availability of petitioner’s garage he decided to use it as storage for his business records including the state- mandated smog inspection invoices in addition to these business records petitioner also stored business-related items such as backup air compressors printers monitors for the smog machine and various parts such as oil filters and wipers he stored no personal items of note or value in the garage save for some pencils and stationery iii tax returns and notices of deficiency petitioner filed untimely federal_income_tax returns for and reporting gross_receipts of dollar_figure and dollar_figure respectively petitioner filed a timely federal_income_tax return for respondent issued notices of deficiency for and denying several schedule c expense deductions and determining deficiencies attributable to unreported taxable interest and gross_receipts respondent also determined additions to tax under sec_6651 and accuracy-related_penalties under sec_6662 i burden_of_proof opinion as a general_rule the commissioner’s determination of a taxpayer’s liability in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is incorrect rule a 290_us_111 ii unreported income in the court_of_appeals for the ninth circuit to which an appeal of this case presumably would lie absent a stipulation to the contrary see sec_7482 the presumption of correctness does not attach in cases involving unreported income unless the commissioner first establishes an evidentiary foundation linking the taxpayer to the alleged income-producing sec_7491 provides that if in any court_proceeding a taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining the liability of the taxpayer for any_tax imposed by subtit a or b and meets other prerequisites the secretary shall have the burden_of_proof with respect to that issue 116_tc_438 however petitioner has neither claimed nor shown that he satisfied the requirements of sec_7491 to shift the burden_of_proof to respondent accordingly petitioner bears the burden_of_proof see rule a activity see 596_f2d_358 9th cir rev’g 67_tc_672 the requisite evidentiary foundation is minimal and need not include direct evidence see 774_f2d_932 9th cir banister v commissioner tcmemo_2008_201 aff’d 418_fedappx_637 9th cir once the commissioner produces evidence linking the taxpayer to an income-producing activity the burden shifts to the taxpayer to rebut the presumption of correctness of the commissioner’s deficiency determination by establishing by a preponderance_of_the_evidence that the deficiency determination is arbitrary or erroneous 92_tc_661 see also 181_f3d_1002 9th cir aff’g t c memo every individual liable for tax is required to maintain books_and_records sufficient to establish the amount of his or her gross_income sec_6001 96_tc_858 aff’d 959_f2d_16 2d cir as petitioner failed to produce a general ledger or his business invoices he did not produce adequate_records for respondent to calculate his gross_income where a taxpayer fails to maintain or produce adequate books_and_records the commissioner is authorized to compute the taxpayer’s taxable_income by any method that clearly in the commissioner’s opinion reflects income sec_446 348_us_121 394_f2d_366 5th cir aff’g tcmemo_1966_81 the reconstruction_of_income need only be reasonable in the light of all surrounding facts and circumstances 54_tc_1530 the commissioner is given latitude in determining which method of reconstruction to apply when a taxpayer fails to maintain records petzoldt v commissioner t c pincite respondent employed the bank_deposits method of proof to reconstruct petitioner’s gross_receipts from his smog inspection business the acceptability of this method of proof is well established dileo v commissioner t c pincite 64_tc_651 aff’d 566_f2d_2 6th cir bank_deposits are prima facie evidence of income 87_tc_74 estate of mason v commissioner t c pincite when using the bank_deposits method the commissioner is not required to show that each deposit or part thereof constitutes income 46_tc_821 or prove a likely source 102_tc_632 estate of mason v commissioner t c pincite unless the nontaxable nature of deposits is established gross_income includes deposits to bank accounts where the taxpayer has dominion and control of the funds see 348_us_426 226_f2d_331 6th cir manzoli v commissioner tcmemo_1988_299 aff’d 904_f2d_101 1st cir respondent performed two bank_deposits analyses in which he determined that petitioner’s taxable_income for and should be adjusted by dollar_figure and dollar_figure respectively by reconstructing petitioner’s gross_income using the bank_deposits method and by demonstrating that petitioner used these bank accounts for his business thus introducing evidence that petitioner was engaged in a trade_or_business and received unreported gross_income from his business during the years at issue respondent established the requisite minimal foundation linking petitioner with an income-producing activity therefore petitioner bears the burden of proving that respondent’s deficiency determinations are arbitrary or erroneous revenue_agent goldie yee performed the first bank_deposits analysis ms yee has since retired and revenue_agent sang kim adopted the administrative file mr kim performed a second bank_deposits analysis and computed petitioner’s total income for and this second bank_deposits analysis did not include as nontaxable a redeposit of dollar_figure at trial mr kim testified as to this error petitioner disputes the results of respondent’s bank_deposits analyses alleging that several of the deposits in issue are nontaxable however petitioner was able to identify only four bank_deposits as nontaxable deposits from his cash hoard dollar_figure on date dollar_figure on date dollar_figure on date and dollar_figure on date we find petitioner’s testimony regarding these deposits credible and rely on his testimony to resolve this issue see 58_tc_560 observing that the process of distilling truth from the testimony of witnesses whose demeanor and whose credibility we evaluate is the daily grist of judicial life we conclude that these four deposits in totaling dollar_figure are not income to petitioner see also woodall v commissioner tcmemo_2002_318 tax ct memo lexi sec_337 at finding specific deposits petitioner identified as nontaxable in bank deposit analysis were not income however petitioner has not provided any evidence showing that the remaining deposits respondent identified as income are nontaxable therefore we conclude that these remaining deposits for and are taxable_income iii home_office expense deduction deductions are a matter of legislative grace and the taxpayer generally bears the burden of proving entitlement to any deduction claimed rule a 503_us_79 292_us_435 sec_280a generally prohibits deductions for otherwise allowable expenses with respect to the use of an individual taxpayer’s home this prohibition however does not apply to space allocable within a dwelling_unit which is used on a regular basis as a storage unit for the inventory or product samples of the taxpayer held for use in the taxpayer’s trade_or_business of selling products at retail or wholesale but only if the dwelling_unit is the sole fixed location of such trade_or_business sec_280a petitioner claimed home_office expense deductions for_the_use_of his garage for the years at issue petitioner argues that he is entitled to these deductions because the garage was used to store business records petitioner was required to maintain these records by the state of california and his garage was the most convenient and inexpensive place to do so the term dwelling_unit includes a house apartment condominium mobile home boat or similar_property and all structures or other_property appurtenant to such dwelling_unit sec_280a petitioner does not fit within the exception of sec_280a nor does he qualify for any other exceptions to sec_280a petitioner is not in the trade_or_business of selling products at retail or wholesale and his business records and invoices do not constitute inventory see 77_tc_867 attorney denied deduction under 280a for home storage of legal files and books aff’d in part rev’d in part 697_f2d_46 2d cir banatwala v commissioner tcmemo_1992_483 files and books related to petitioner’s insurance_business were not inventory for purposes of sec_280a pearson v commissioner tcmemo_1982_295 tax ct memo lexi sec_453 at dentist denied deduction under sec_280a for home storage of patient records therefore petitioner is not entitled to a deduction for his claimed home_office expenses for the years at issue iv additions to tax respondent determined that petitioner is liable for additions to tax under sec_6651 for failure_to_file timely returns for and petitioner sec_280a provides that an expense that is allocable to a portion of the taxpayer’s dwelling that is used exclusively on a regular basis as the taxpayer’s principal_place_of_business will be allowed as a deduction sec_280a does not apply in this case as petitioner’s garage was not exclusively used as his principal_place_of_business who concedes he filed his returns after they were due argues that he is not liable because he acted with reasonable_cause sec_6651 imposes an addition_to_tax for failure_to_file a return when due unless it is shown that such failure is due to reasonable_cause and not due to willful neglect the addition equal sec_5 of the amount_required_to_be_shown_as_tax on a return for each month that the return is late not to exceed in total the commissioner has the burden of production with respect to the liability of an individual for an addition_to_tax under sec_6651 see sec_7491 the burden of showing reasonable_cause under sec_6651 remains on the taxpayer see 116_tc_438 to show reasonable_cause the taxpayer must demonstrate that he exercised ordinary business care and prudence but nonetheless was unable to file his income_tax return by the due_date see 469_us_241 sec_301_6651-1 proced admin regs willful neglect is defined as a conscious intentional failure or reckless indifference boyle u s pincite respondent has met his burden because petitioner filed his and returns late petitioner in turn has not established that his failure_to_file timely while petitioner did not address his liability for the additions to tax in his petition we find that this issue was tried by consent see rule b returns was due to reasonable_cause we are not persuaded that petitioner’s inability to find a reliable accountant in a timely manner rises to the level of reasonable_cause accordingly respondent’s imposition of the addition_to_tax under sec_6651 is sustained v accuracy-related_penalties finally we address whether petitioner is liable for accuracy-related_penalties respondent argues that petitioner is liable for accuracy-related_penalties for tax years and under sec_6662 and b and for underpayments due to either negligence or disregard of rules or regulations or substantial understatements of income_tax petitioner argues that he is not liable because he acted with reasonable_cause and in good_faith pursuant to sec_6662 and b a taxpayer may be liable for a penalty of on the portion of an underpayment_of_tax attributable to negligence or disregard of rules or regulations however a taxpayer is not liable for the accuracy-related_penalty under either provision to the extent there was reasonable_cause for the underpayment and the taxpayer acted in good_faith sec_6664 sec_1_6664-4 income_tax regs petitioner did not address his liability for the accuracy-related_penalties in his petition but we find that this issue was tried by consent see rule b the term negligence includes any failure to make a reasonable attempt to comply with the provisions of the code and disregard includes any careless reckless or intentional disregard of rules or regulations sec_6662 sec_1_6662-3 and income_tax regs a disregard of rules or regulations is careless if the taxpayer does not exercise reasonable diligence in determining the correctness of a return position that is contrary to a rule_or_regulation sec_1_6662-3 income_tax regs a disregard is reckless if the taxpayer makes little or no effort to determine whether a rule_or_regulation exists under circumstances which demonstrate a substantial deviation from the standard of conduct that a reasonable person would observe id a disregard is intentional if the taxpayer knows of the rule_or_regulation that is disregarded id the commissioner has the burden of production with respect to the accuracy-related_penalties see sec_7491 to meet this burden the commissioner must produce sufficient evidence indicating that it is appropriate to impose the penalties see higbee v commissioner t c pincite the commissioner’s burden of production under sec_7491 includes establishing compliance with the supervisory approval requirement of sec_6751 sec_6751 requires written supervisory approval of the initial determination of certain penalties graev v commissioner t c __ __ slip op pincite date supplementing and overruling in part 147_tc_460 see also 851_f3d_190 2d cir citing higbee v commissioner t c pincite aff’g in part rev’g in part tcmemo_2015_42 respondent did not introduce into evidence written supervisory approval of the initial determination of the penalties before us therefore respondent has not satisfied his burden of production and we reject his imposition of the sec_6662 penalties for and in reaching all of our holdings herein we have considered all arguments made by the parties and to the extent not mentioned above we find them to be irrelevant moot or without merit to reflect the foregoing decision will be entered under rule
